 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 510 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. LaTourette (for himself and Mr. Kucinich) submitted the following concurrent resolution; which was referred to the Committee on Agriculture
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress on the importance of revitalizing family farming. 
  
Whereas new, young farmers are needed to replenish the ranks of family farmers now of retirement age and today’s family farmers need programs that enable them to survive; 
Whereas a vibrant agriculture sector consisting of family-owned farms is essential to our national and regional economies, the diversity of seed stocks and animal bloodlines, preservation of the environment, and the availability of nutritious food; 
Whereas economic viability for family-owned farms requires that farmers retain at the farm gate a greater share of the retail price for goods; 
Whereas the expansion of marketing concepts such as the producer direct-to-consumer farmers markets and community-supported agriculture programs would help farmers realize that goal; 
Whereas the ability to form associations for the purposes of collectively bargaining with processors over the terms of their contracts would help contract growers realize that goal; 
Whereas the production of biofuels from farm commodities will also provide a useful, environmentally beneficial, potentially profitable product for farmers to produce; 
Whereas it is possible to foster economic growth in the family farm sector through programs encouraging institutional purchase of family farm-produced foods; 
Whereas programs aimed at engendering greater farmer participation in environmentally sustainable production practices, including organic methods, have gone underfunded; 
Whereas the United States Government could adopt policies that put land and capital into the hands of qualified new farmer applicants and ensure equity in the delivery of all Department of Agriculture credit and farm programs; 
Whereas potentially millions of individuals could find new work in the farming sector if these Federal policies and marketing concepts were expanded; and 
Whereas free trade agreements that create reliance on food producers in other nations at the expense of family farmers in the United States tend to undermine efforts to strengthen and grow our family farm-based food system: Now, therefore, be it 
 
That it is the sense of Congress that the United States must commit all necessary resources to encourage growth in the number of family farms, to develop and fully fund programs that facilitate a return of family farmers to the land, to ensure that farmers receive an income adequate to covering cost of production plus a fair profit for food, fiber, and biofuel producers, to make foreign trade policy that is consistent with these aims, and to protect the efforts of farmers themselves to organize for their economic viability. 
 
